


SECOND AMENDMENT TO THE
RUBY TUESDAY, INC. SEVERANCE PAY PLAN


THIS SECOND AMENDMENT is made on this 9th day of January, 2013 by Ruby Tuesday,
Inc., a corporation duly organized and existing under the laws of the State of
Georgia (the “Primary Sponsor”).


INTRODUCTION:


WHEREAS, the Primary Sponsor maintains the Ruby Tuesday, Inc. Severance Pay Plan
under an amended and restated indenture dated January 5, 2011, as further
amended by the First Amendment thereto dated August 23, 2011 (as so amended, the
“Plan”); and


WHEREAS, the Primary Sponsor now desires to amend the Plan to expand the
categories of employees eligible for severance benefits; to create different
benefit levels between classes of participants; and to modify the provisions of
the Plan disqualifying a participant from the receipt of severance benefits.


NOW, THEREFORE, the Primary Sponsor does hereby amend the Plan, effective for
Layoffs (as defined in the Plan) occurring on and after January 1, 2013, as
follows:


1.           By deleting Section 2.7 in its entirety and by substituting
therefor the following:


“2.7           ‘Eligible Employee’ means an Employee who, as of the Layoff Date:


(a)           is employed in an employment classification with the title of Vice
President or above;


(b)           does not have a personal services contract with the Company or an
Affiliate; and


(c)           has not previously agreed either orally or in writing to waive
eligibility for this Plan, as determined by the Plan Administrator based on
Employer records.”


2.           By deleting Section 3.4 in its entirety and by substituting
therefor the following:
 
“3.4           Ineligibility for Severance Pay.  Under no circumstances shall
severance benefits be payable under the Plan to any Participant:

 
 
 

--------------------------------------------------------------------------------

 
 
(a)           whose employment is terminated for Cause;


(b)           whose employment is terminated during a period in which such
Participant is not actively at work (i.e., has been on leave of absence,
disability or workers’ compensation) for more than twenty-six (26) weeks, except
to the extent otherwise required by law;


(c)           who (other than for reasons listed in Section 2.11(b) herein)
voluntarily quits or retires, regardless of the reason, whether or not such
Participant claims a constructive discharge or whether or not a constructive
discharge is subsequently determined to have occurred;


(d)           who dies;


(e)           who receives an offer of employment from a Successor Employer to
commence promptly following his or her Termination of Employment by the
Employer, whether the Participant accepts the position or not;


(f)           who is offered continuing employment by the Company or an
Affiliate in another job position, whether the Participant accepts the position
or not; or


(g)           who is receiving benefit payments that commenced prior to the
Layoff Date under a retirement plan funded solely by the Employer and its
Affiliates or who has received, at any time prior to the Layoff Date, full
payment of the benefits earned by the Participant under any such retirement
plan.”


3.           By deleting Section 4.1 in its entirety and by substituting
therefor the following:


“4.1           Cash Severance Benefits.  The amount of severance payable to a
Participant shall be based upon the Participant’s position with the Employer,
Base Salary and Period of Service, each of which shall be determined immediately
prior to the Layoff Date, as follows:


(a)           Vice Presidents.  The severance payable to a Participant who holds
a position with the title of ‘Vice President’ shall be calculated as a
 
 
2

--------------------------------------------------------------------------------

 
 
percentage of the Participant’s Base Salary in accordance with the following
schedule:


Period of Service
 Percentage of Base Salary    
Less than 1 year          
 50%
1 year, but less than 2 years          
 75%
2 years or more                   
 100%

 
(b)           Senior Vice Presidents and Above. The severance payable to a
Participant who holds a position (i) with the title of ‘Senior Vice President’
or (ii) any higher position on the Employer’s organizational chart, as in effect
immediately prior to the Layoff Date, shall be calculated as a percentage of the
Participant’s Base Salary in accordance with the following schedule:
 
Period of Service
 Percentage of Base Salary    
Less than 1 year          
 50%
1 year, but less than 2 years          
 100%
2 years or more                   
   200%"


Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Second Amendment.


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Primary Sponsor has caused this Second Amendment to be
executed on the day and year first above written.




RUBY TUESDAY, INC.


By:           s/ James J. Buettgen 


Title:        President and Chief Executive Officer 






ATTEST:


By:           s/ Scarlett
May                                                      


Title:        Senior Vice President – Chief Legal Officer and Secretary


[CORPORATE SEAL]











 
 
 
 
 
 
 
 
 
 
 
3
